       Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 1 of 9. PageID #: 203




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 KENTA SETTLES,                                    )
                                                   )
                Plaintiff,                         )
                                                   )    CASE NO. 1:20-cv-01288
 v.                                                )
                                                   )
 MICHAEL MALAK, et al.,                            )    JUDGE DONALD C. NUGENT
                                                   )
                Defendants.                        )
                                                   )

        REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
     CONSOLIDATE CIVIL ACTION NOS. 1:20-CV-01288-DCN AND 1:20-CV-01631-SO

        Defendants, the City of Garfield Heights (“Garfield Heights” or “the City”), Patrolman

Michael Malak (“Ptl. Malak”), and Patrolman Robert Pitts (“Ptl. Pitts”), respectfully submit this

Reply Memorandum in support of their Motion to Consolidate civil action nos. 1:20-cv-01288-

DCN and 1:20-cv-01631-SO.

I.      REPLY ARGUMENT

        A.     Plaintiff Offers No Explanation – Much Less Any Justification – For Failing
               to Identify Settles II as Being Related to Settles I.

        As an initial matter, Plaintiff’s Brief in Opposition to Defendants’ Motion to Consolidate

fails to offer any justification for why he decided not to identify Settles II as being “related” to

Settles I at the time his second suit was filed on July 23, 2020. See Settles II Civil Cover Sheet

(Settles II Doc #: 1-1, PageID #: 10) (omitting any reference to Settles I as a “related” case). This

is in spite of the fact that the instructions appended to this Court’s form civil cover sheet explain,

“If there are related pending cases, insert the docket numbers and the corresponding judge names

for such cases.” Id. (Settles II Doc #: 1-1, PageID #: 12).


                                                  1
       Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 2 of 9. PageID #: 204




         While Plaintiff may not believe that consolidation is proper, it strains credulity to argue

that Settles I and Settles II are not related. See Black’s Law Dictionary (11th ed. 2019) (defining

“Related” as “Connected in some way; having relationship to or with something else.”). Therefore,

at very least, Settles II should be reassigned to Judge Nugent as a related case. See LR 3.1(b)(3)

(“A case may be re-assigned as related to an earlier assigned case with the concurrence of both the

transferee and the transferor Judicial Officers, with or without a motion/notice by counsel.”).

Plaintiff should not be allowed to obtain the tactical advantage of forcing Defendants to litigate on

two fronts before two district judges simply because he failed (intentionally or not) to properly

designate Settles II as a related action.

         B.        Plaintiff’s Argument Ignores the Substantially Intertwined Merits
                   Determinations that Judge Nugent and Judge Oliver Will Be Required to
                   Make Regarding the Same Factual and Legal Questions.

         On the merits, Plaintiff’s argument practically ignores the fact that if consolidation (or, at

very least, reassignment) is not ordered, Judge Nugent and Judge Oliver will both be required to

address the merits of Ptl. Malak’s and Ptl. Pitts’ Counterclaim in separate, parallel proceedings.

Indeed, the most recent (and, Defendants would argue, the most persuasive) circuit court opinion

to address a “retaliatory” civil lawsuit or counterclaim in the context of 42 U.S.C. § 1983 held that

to prevail on such a claim, the plaintiff must plead and prove that a government official initiated

civil proceedings without probable cause. See DeMartini v. Town of Gulf Stream, 942 F.3d 1277,

1306 (11th Cir.2019) (“the presence of probable cause will generally defeat a plaintiff’s § 1983

First Amendment retaliation claim predicated on an underlying civil lawsuit, or counterclaim for

that matter.”). 1 In the civil context, this is defined as “a reasonable belief that there is a chance


1
  While Plaintiff suggests that this is “not accurate” because “probable cause is not a feature of the civil justice system,”
Plf.’s Br. in Opp. (Doc #: 20, PageID #: 200), he is mistaken. As discussed in DeMartini, the closest analog to a claim
for First Amendment “retaliation by counterclaim” at the time 42 U.S.C. § 1983 was enacted in 1871 was the common
law tort of wrongful civil proceedings. DeMartini, 942 F.3d at 1308. To prevail on such a claim, the plaintiff must

                                                             2
       Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 3 of 9. PageID #: 205




that a claim may be held valid upon adjudication.” Id. at 1300-01 (Prof’l Real Estate Inv’rs, Inc.

v. Columbia Pictures Indus., Inc., 508 U.S. 49, 62–63 (1993)). Applying this standard, the

DeMartini court went to great lengths to analyze the merits of the defendant city’s civil suit to

determine whether it lacked probable cause such that it could form the basis for a viable First

Amendment retaliation claim. See id. at 1300-1304.

        While Settles’ Brief in Opposition all but ignores DeMartini, he gave an apparent nod to

its “probable cause” standard by expressly averring that Ptl. Malak’s and Ptl. Pitts’ Counterclaim

“lack[s] probable cause.” See Settles II Complaint (Doc #: 18-2) at ¶ 27 (alleging, “[t]hese

counterclaims, which lack probable cause, were the product of a joint and coordinated effort

amongst the City of Garfield Heights, including its agents and representatives, including the City’s

Law Director, and the Officer Defendants.”) (emphasis added). The Settles II Complaint also

alleges that Plt. Malak’s and Plt. Pitts’ allegation that Settles punched Ptl. Malak in the face is

false. See id. at ¶ 22. 2

        Having expressly alleged that Ptl. Malak’s and Ptl. Pitts’ Counterclaim in Settles I was filed

without probable cause and contains false allegations of fact, it is disingenuous for Plaintiff to

argue (as he now does) that the merits of the Counterclaim are totally irrelevant to his claim for

First Amendment retaliation. As Plaintiff would have this Court believe, the only issues presented

by his claim for First Amendment Retaliation are Defendants’ motives for asserting their

compulsory counterclaims. See Plf.’s Br. in Opp. (Doc #: 20, PageID #: 198). Defendants are not

aware of any case standing for this proposition, and Plaintiff has not cited to one. Indeed, each of


show that the defendant initiated civil proceedings “without probable cause, and primarily for a purpose other than
that of securing the proper adjudication of the claim in which the proceedings are based.” Id. at 1308-09 (emphasis
added).
2
  This is in spite of the bodycam footage showing otherwise. See Gall Bodycam Video (Doc #: 3) at 0:07-0:12. It helps
to play this portion of the video in “slow motion” to see Settles throw not one but two right hooks directly at Ptl.
Malak’s face.

                                                         3
       Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 4 of 9. PageID #: 206




the pre-DeMartini circuit court decisions cited in Plaintiff’s brief gave some consideration to

whether the underlying civil suit or counterclaim was frivolous as a predicate to determining

whether it was “retaliatory.” See DeMartini, 942 F.3d at 1298-1300 (analyzing the Greenwich

Citizens, Harrison 3, and Bell decisions cited in Plaintiff’s Brief in Opposition). Courts addressing

similar theories of “retaliation by counterclaim” in the context of employment discrimination,

FMLA, and FLSA suits have likewise held that the “retaliatory” nature of an employer’s

counterclaim must be determined with reference to its underlying merit. See, e.g., Rosania v. Taco

Bell of America, Inc., 303 F.Supp.2d 878, 886 (N.D.Ohio 2004) (holding that a “retaliatory”

counterclaim “must be objectively baseless in the sense that no reasonable litigant could

realistically expect success on the merits.”); Ambs v. Sir Home Imp., W.D. Mich. No. 1:11–cv–

332, 2012 WL 1909355, *5 (May 25, 2012) (“Plaintiff's claim for ‘retaliatory counterclaim’ hinges

on […] the merits of the counterclaim and whether there was retaliatory animus in filing the

counterclaim for overpayment of commissions.”) (emphasis added). As such, Defendants foresee

no circumstance under which Judge Oliver will not be required to address the merits of Ptl. Malak’s

and Ptl. Pitts’ Counterclaim in Settles I as a predicate to determining the viability of Plaintiff’s

retaliation claim in Settles II.

         At the same time as Judge Oliver is addressing the merits of the Settles I Counterclaim in

Settles II, Ptl. Malak and Plt. Pitts will be prosecuting their Counterclaim before Judge Nugent in

Settles I. Plaintiff will presumably defend against Plt. Malak’s and Ptl. Pitts’ Counterclaim in

Settles I by arguing that the Counterclaim is without factual or legal merit. As such, two district




3
  In his Brief in Opposition, Plaintiff cites to Harrison for the proposition that Settles I and II are “essentially two
different cases.” Plf.’s Br. in Opp. (Doc #: 20, PageID #: 199) (quoting Harrison). However, Plaintiff fails to mention
that Harrison was not addressing the question of consolidation under Fed. R. Civ. P. 42. Rather, that case concerned
whether the plaintiff’s First Amendment retaliation claim was a compulsory counterclaim to a prior state court
proceeding. See Harrison v. Springdale Water & Sewer Com'n, 780 F.2d 1422, 1430-34 (8th Cir.1986).

                                                           4
      Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 5 of 9. PageID #: 207




judges will be required to make the same determinations regarding the factual and legal issues

presented in Ptl. Malak’s and Ptl. Pitts’ Counterclaim. The risk that this could lead to inconsistent

determinations cannot be overstated.

        For example, and assuming Settles I and Settles II are not consolidated and proceed to

separate jury trials, the parties will inevitably dispute which action should be tried first. Defendants

will likely argue that Settles I should be tried first so the merits of Ptl. Malak’s and Ptl. Pitts’

Counterclaim can be decided before those officers stand trial for essentially asserting a sham

counterclaim in Settles II. Conversely, Plaintiff may wish to try Settles II first so he can try to

prove that Ptl. Malak’s and Ptl. Pitts’ Counterclaim is a sham before he has to defend against it in

Settles I. Regardless of which case is tried first, Judge Nugent and Judge Oliver will have to decide

what (if any) preclusive effect a judgment in either case will have on the issues raised in the other

(following, no doubt, extensive briefing and argument by the parties). The better option is to order

consolidation so the same judge (and, if necessary, the same jury) can decide these closely

intertwined actions together.

        C.      Plaintiff’s Appeal to the Interests of Judicial Economy Rings Hollow.

        Finally, Plaintiff appeals to interests of judicial economy by arguing “the first case and

counterclaims have their own complexities; adding a case with a completely distinct legal theory

and constitutional claim will undoubtedly cause confusion for the jury.” Plf.’s Br. in Opp. (Doc #:

20, PageID #: 199).

        This concern rings hollow for several reasons. First, “[c]ourts commonly instruct juries to

deliberate the causes of action in a particular order coupled with additional limiting instructions

that admonish the jury that certain evidence may not be considered for one claim, but only for

another.” Wellington v. Lake Health Sys., Inc., N.D.Ohio No. 1:19-CV-0938, 2020 WL 1031537,



                                                   5
      Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 6 of 9. PageID #: 208




*2 (March 3, 2020). Similarly, any jury empanelled in these actions (should they be consolidated)

can be instructed regarding the various legal standards applicable to the multiple claims asserted

by and between the parties. That Settles II only involves three of the seven defendants being sued

in Settles I makes no difference. Indeed, the Settles I Complaint already asserts seven claims for

relief, several of which are brought against fewer than all of the defendants in that action.

        Finally, the district court decisions relied on by Plaintiff are readily distinguishable. See

LSP Techs., Inc. v. Metal Imp. Co. LLC, S.D. Ohio No. 2:10-CV-00526, 2010 WL 3447834 (Aug.

30, 2010) and Beverlly Jewerlly Co., Ltd. v. Tacori Enters., N.D. Ohio No. 1:06cv1967, 2006 WL

3304218 (Nov.13, 2006). First, neither case involved the “retaliation by counterclaim” theory at

issue here. More specifically, the court in LSP Techs was adjudicating a claim for patent

infringement and denied consolidation primarily because the actions the plaintiff sought to

consolidate were filed two and a half years apart. See LSP Techs at *3. Here, by contrast, Settles I

and Settles II were filed a month apart. Similarly, the court in Beverlly Jewerlly denied

consolidation because the actions at issue were filed one year apart in different judicial districts at

opposite ends of the country. See Beverlly Jewerlly at *2. Although the court denied consolidation

on that basis, it did order that the first action be transferred to the judicial district where the second

action was pending. Id. at *5.

        More analogous caselaw clearly supports Defendants’ position. In Kreinik v. Showbran

Photo, Inc., S.D.N.Y. No. 02Civ.1172, 2003 WL 22339268, *10 (Oct. 14, 2003), for example, the

Southern District of New York granted the plaintiff-employee’s motion for leave to amend to

assert a claim for “retaliation by counterclaim” against his employer after the close of discovery

because allowing the plaintiff to amend his complaint (even at that late juncture) was preferable to

the plaintiff filing a separate civil action. As the court explained,



                                                    6
       Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 7 of 9. PageID #: 209




         Finally, forcing Kreinik to institute a new action against Showbran would run
         counter to the interests of judicial economy. Kreinik’s proposed retaliation claims
         are related to his original claims and are also tied to his affirmative defense of
         unclean hands and retaliation, which he pleaded in reply to Showbran's
         counterclaims. 4 Allowing all of the claims and counterclaims to be litigated in a
         single action would avoid unnecessary duplication of effort by counsel, ultimately
         reduce litigation costs, and save time.

Kreinik at *10 (emphasis added).

         The same logic compels consolidation here. Settles I and Settles II are undoubtedly related,

despite Plaintiff’s failure to designate them as such. Moreover, both actions will require the

adjudicating courts to make decisions about the factual and legal merit of the Counterclaims

asserted by Ptl. Malak and Ptl. Pitts, as well as any defenses raised by Settles in response. Allowing

these issues to be litigated in a single action will undoubtedly avoid unnecessary duplication of

effort, reduce litigation costs, and save time.

II.      CONCLUSION

         Pursuant to the argument and authorities cited herein, Defendants respectfully request that

this Honorable Court order the consolidation of civil action no. 1:20-cv-01631-SO with civil action

no. 1:20-cv-01288-DCN. Alternatively, and pursuant to Local Rule 3.1, case no. 1:20-cv-01631-

SO should be reassigned to Judge Nugent as a related case.




4
 Settles will no doubt assert similar affirmative defenses in his answer to Pt. Malak’s and Ptl. Pitts’ Counterclaim in
Settles I.

                                                          7
     Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 8 of 9. PageID #: 210




Dated: August 3, 2020                Respectfully submitted,

                                     /s/ Daniel J. Rudary
                                     Daniel J. Rudary (0090482)
                                     Justin M. Lovdahl (0096958)
                                     BRENNAN, MANNA & DIAMOND, LLC
                                     75 E. Market Street
                                     Akron, OH 44308
                                     Phone:          (330) 253-5060
                                     Fax:            (330) 253-1977
                                     E-mail:         djrudary@bmdllc.com
                                                     jmlovdahl@bmdllc.com

                                     Robert A. Hager (0040196)
                                     BRENNAN, MANNA & DIAMOND, LLC
                                     200 Public Square, Ste. 3270
                                     Cleveland, OH 44114
                                     Telephone:    (216) 658-2155
                                     Facsimile:    (216) 658-2156
                                     Email:        rahager@bmdllc.com

                                     Timothy J. Riley (0042007)
                                     Office of the Law Director
                                     City of Garfield Heights
                                     5407 Turney Road
                                     Garfield Heights, OH 44125
                                     Telephone:     (216) 475-0824
                                     Facsimile:     (216) 475-1124
                                     Email:         triley@garfieldhts.org

                                     Counsel for Defendants Michael Malak, Robert
                                     Pitts, Brian Regovich, Rob Jarzembak, William
                                     Gall, Todd Vargo, and the City of Garfield Heights




                                        8
       Case: 1:20-cv-01288-DCN Doc #: 21 Filed: 08/03/20 9 of 9. PageID #: 211




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 3rd day of August, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                               /s/ Daniel J. Rudary
                                               Counsel for Defendants Michael Malak, Robert
                                               Pitts, Brian Regovich, Rob Jarzembak, William
                                               Gall, Todd Vargo, and the City of Garfield Heights


4852-7400-2630, v. 1




                                                   9
